Citation Nr: 0637515	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to service connection for heart disease.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1945 to July 
1946, and from April 1947 to July 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).   

The issue of whether there is new and material evidence to 
reopen a claim for service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no active malaria or residuals thereof.

2.  The veteran's current heart disease was first 
demonstrated many years after service, has not been shown to 
be related to any event therein, and is not shown to have 
been caused or aggravated by a service-connected disability. 






CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 (2006).

2.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2001, November 2003, February 2004 and April 
2005 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty to assist letter was provided prior to the 
adjudication of the claims.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  Notice in 
this should have included information that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  VA's failure 
to provide this notice is harmless error.  Since service 
connection for heart disease is denied, and an increased 
rating for malaria is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and available post service treatment 
records have been obtained.  He has had a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Evaluation of Malaria

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system. See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

The veteran argues that he experiences symptoms of malaria on 
a regular basis.  However, as a lay person, the veteran is 
not competent to render this medical opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While he can 
describe symptoms, he cannot offer a medical opinion as to 
the cause of those symptoms.  

There is no current medical evidence of active malaria or 
residuals thereof.  The veteran's recent medical treatment 
records do not show that he has any problems due to malaria.  
In addition, no objectively verified problems were noted when 
the veteran was examined for VA purposes in May 2004.  
laboratory test results revealed a normal comprehensive 
metabolic panel and it specifically noted that the liver 
function tests were normal.  He did not have anemia.  The 
report shows that the veteran gave a history of developing 
malaria service.  He stated that he has had chills and fevers 
over and over.  However, he conceded that he did not take his 
temperature, so he did not know whether he had a fever or 
not.  Following examination and blood tests, the only 
diagnosis was "Past history of malaria, treated, with no 
known residuals."    

The Board finds, therefore, that the veteran has no active 
malaria or residuals thereof.  The disability is properly 
assigned a noncompensable evaluation.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply. See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement To Service Connection For Heart Disease.

During the hearing held at the RO in March 2005, the veteran 
suggested that his malaria might have contributed to his 
heart disease.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
chronic cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

He has previously established service connection for malaria, 
rated as noncompensably disabling.

Significantly, neither the service medical records nor the 
early post service medical records contain any references to 
the cardiovascular disease for which the veteran is currently 
seeking service connection.  On medical examination in July 
1946 for separation from his first period of service, it was 
noted that his cardiovascular system was normal.  A chest X-
ray done at that time was interpreted as being negative for 
abnormality of the heart and lungs.  Similarly, the report of 
a medical examination conducted in June 1947 for the purpose 
of his separation from his second period of service also 
shows that cardiovascular examination was normal.  

There is no evidence of a heart disorder within a year of 
separation from service.  A hospital summary from the Hines 
VA Hospital dated in January 1948 shows that the veteran was 
found to have a personality disorder, but there was no 
mention of heart disease.  Similarly, numerous subsequent VA 
hospital summaries from the 1940's and 1950's are likewise 
negative for references to heart disease.  

The earliest post service indication of the possible presence 
of the currently claimed heart disorder is from many years 
after separation from service.  A VA hospital summary dated 
in September 1975 shows that the veteran had a history of 
chest pains starting a year and a half earlier.  The 
diagnosis was chest pain, etiology undetermined, atypical for 
angina pectoris.  There was no mention of the symptoms being 
related to his periods of service.  Thus, although a heart 
disorder is currently shown, there is no medical evidence to 
link it to service, or to identify manifestations within the 
year following service.  

The Board has noted that the veteran provided testimony which 
was to the effect that he believed that his current heart 
problems resulted from his service-connected malaria.  
However, while competent to report on observed 
manifestations, the veteran, as a layman, is not competent to 
provide a medical opinion as to the actual diagnosis or 
etiology of his symptoms. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, the veteran's current heart disease was first 
demonstrated many years after service, and has not been shown 
to be related to any events therein.  The disorder is also 
not shown to be related to his service-connected malaria.  
Accordingly, the Board concludes that heart disease was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
disability.


ORDER

A compensable evaluation for malaria is denied.

Service connection for heart disease is denied.




REMAND

The Board finds that additional procedural actions are 
required with respect to the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for a psychiatric disorder.  In Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant new requirements with respect to the content of 
the duty-to-assist notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which must be 
provided to a veteran who is petitioning to reopen a claim.  
The Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  

In addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The duty-to-assist notice which was previously provided in 
this case does not meet these new requirements.  The duty-to-
assist letters mentioned the requirement of submitting new 
and material evidence, but did not explain the particular 
elements of evidence which were insufficient at the time of 
the prior denial.  A remand is required to correct this 
deficiency.  

According, the case is remanded for the following actions:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for an acquired psychiatric disorder.  
The notice letter must describe the 
elements necessary to establish service 
connection for a disability, must explain 
the definition of new and material 
evidence, and must describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  Thereafter, the RO should 
readjudicate the claims for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


